 In the Matter Of HUDSON WORSTED COMPANYandDEPARTMENT OFWOOLEN AND WORSTED WORKERS OF THE UNITED TEXTILE WORKERSOF AMERICA, A. F. OF L.Case No.1-R-'24D5.Decided August 18,1945Mr. Richard Comerford,of Leominster, Mass., for the Company.Mr. Joseph Sylvia,of Lawrence, Mass., for the A. F. L.Mr. William J. Bowes,of Worcester, Mass., for the C. I. O.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Department of Woolen and WorstedWorkers of the United Textile Workers of America, A. F. of L., hereincalled the A. F. L., alleging that a question affecting commerce hadarisen concerning the representation of employees of Hudson WorstedCompany, Hudson, Massachusetts, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Leo J. Halloran, Trial Examiner.Said hear-ing was held at Hudson, Massachusetts, on June 23, 1945.The Com-pany, the A. F. L., and Textile Workers Union of America, C. I. 0.,herein called the C. I. 0., appeared and.participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHudson Worsted Company, a Massachusetts corporation, with itsprincipal office and place of business located at Hudson, Massachusetts,63 N. L.R. B., No. 60.402 HUDSON WORSTED COMPANY403operates and maintains three plants in this vicinity with which we areconcerned herein.The Company receives approximately 600,000pounds of raw materials each week from points within the Common-wealth of Massachusetts and weekly finishes approximately 300,000pounds of "tops," of which approximately 75 percent is shipped topoints outside the Commonwealth.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONSINVOLVEDDepartment of Woolen and Worsted Workers of the United TextileWorkers of America, affiliated with the American Federation of Labor,and Textile Workers Union of America, affiliated with the Congressof 'Industrial Organizations, are labor organizations admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize either of the labor organizationsinvolved herein absent certification by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the A. F. L. represents asubstantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with the agreement of the parties at thehearing, we find that all production and maintenance employees ofthe Company at its Hudson plants, including watchmen, but excludingexecutives, overseers, second-hands, main office employees, guards, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'The Field Examiner reported that the A F L. submitted 269 designations, the C. I 0.submitted 37 designations, and that there were approximately 586 employees in the unithereinafterfound appropriate..662514-46-vol. 6 3-2 7 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuantto Article III, Section 9, of National LaborRelationsBoard Rulesand Regulations-Series 3, asamended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hudson WorstedCompany, Hudson, Massachusetts, an election by secret ballot shall beconductedas early aspossible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employ-ees in the unit found appropriate in Section IV, above,.who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff,-and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been dischargedfor causeand have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Department of Woolen and WorstedWorkers of the United Textile Workers of America, affiliated withAmerican Federation of Labor, or by Textile Workers Union of Amer-ica, affiliatedwith the Congress of IndustrialOrganizations,for thepurposesof collective bargaining, or by neither.MR. GERARDD. REILLY took no partin the consideration of the aboveDecision and Direction of Election.